Citation Nr: 0606509	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
fracture of the spine at T11 and T12.

2.  Entitlement to an increased rating for residuals of 
surgical removal of hardware from left elbow, currently 
evaluated as 20 percent disabling, to include consideration 
of entitlement to a compensable rating prior to November 18, 
2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his service-connected left elbow 
disorder.  Thereafter, a March 2005 rating decision granted a 
20 percent rating, effective from November 18, 2004.  The 
veteran has continued the appeal.  Since the original claim 
was filed in August 2001, the Board has recharacterized the 
issue on appeal to include consideration of entitlement to a 
compensable rating prior to November 18, 2004.

The Board further notes that in a statement dated in April 
2005, the veteran has raised issues of entitlement to an 
effective date earlier than November 18, 2004 for a 20 
percent rating for his left elbow disorder, and whether the 
February 1975 rating action contained clear and unmistakable 
error (CUE) in its failure to grant service connection for a 
back disorder.  While the effective date issue may become 
moot as a result of the Board's decision to grant a 40 
percent rating from August 2001, the Board will refer both 
issues to the regional office (RO) for appropriate 
consideration.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a fracture of the spine at T11 and T12 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Effective August 2001, the veteran's residuals of surgical 
removal of hardware from left elbow are manifested by 
symptoms of moderate incomplete paralysis of the upper 
radicular group.


CONCLUSION OF LAW

The criteria for a 40 percent, but not greater, rating for 
residuals of surgical removal of hardware from left elbow 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8513 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that the claim has been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, 
the record reflects that the veteran has been advised on 
multiple occasions of the need to provide evidence 
establishing greater impairment with respect to his service-
connected left elbow disability.

First, the June 2002 rating decision and November 2003 
statement of the case denied the claim for an increased 
rating for residuals of left elbow fracture, noting that 
medical evidence revealed only noncompensable limitation of 
motion and mild tissue swelling.

A December 2003 supplemental statement of the case then 
continued the denial of the claim, advising the veteran that 
additional evidence did not warrant an increased rating for 
his left elbow fracture.

In addition, following the September 2004 Board remand for 
procedural and evidentiary development, the veteran was 
furnished with an October 2004 letter that advised the 
veteran of the evidence necessary to substantiate a claim for 
an increased rating, and the respective obligations of VA and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the October 2004 VCAA notice letter clearly came 
after the June 2002 rating action that originally denied the 
increased rating claim, and did not specifically request that 
appellant provide any evidence in the veteran's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

A March 2005 supplemental statement of the case increased the 
rating for the veteran's left elbow disorder to 20 percent, 
finding that the veteran's primary manifestation involved 
mild, but not greater, radicular nerve damage pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claim.

Finally, to the extent the Board has granted a rating of 40 
percent for the veteran's left elbow disability, effective 
from August 8, 2001, any failure to notify and/or develop 
this claim cannot be considered prejudicial to the veteran.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

The history of this disability shows that service connection 
was originally granted for this disability by the February 
1975 rating action, at which time a noncompensable rating was 
assigned based on findings of normal range of motion and 
minimal complaints.

VA consultation in July 1998 revealed that the veteran was 
left-hand dominant and reported having muscle spasms in the 
left hand and shoulder, and that he would periodically lose 
his grip.  Examination revealed flexion to 110 degrees and 0 
degrees extension.  The left wrist revealed negative 
findings.  Palmar flexion was to 80 degrees, dorsiflexion was 
to 70 degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 40 degrees.  Cranial, brachial, radial, 
femoral, dorsalis pedis and posterior tibials were noted to 
be +3 and symmetrical.  X-rays of the left elbow were 
unremarkable and the overall impression was normal 
examination of the joints.

VA general medical examination in January 2002 revealed that 
the veteran noted decreased sensation in the left arm over 
the previous several months to a year.  In addition, he noted 
that he would drop things.  The assessment included status 
post open reduction and internal fixation for fractures in 
the left elbow.  It was again noted that the veteran reported 
some decreased strength in the left arm in relation to this.  
X-rays of the left elbow were interpreted to reveal no 
osseous abnormality, but some mild soft tissue swelling about 
the olecranon process.

VA outpatient records from July 2003 reflect that the 
veteran's complaints included pain in the left hand.  
Physical examination revealed a well-healed scar on the left 
elbow, and with flexion/extension of the elbow, the ulnar 
nerve was palpable and subluxing.  The impression included 
remote ulnar injury.  The plan was to obtain a consultation 
with prosthetics for a left elbow neoprene sleeve.

At the veteran's hearing before the Board in March 2004, the 
veteran stated that he would sometimes get a shooting pain in 
the left elbow that would radiate to his hand and then turn 
into a feeling of numbness (transcript (T.) at p. 9).  These 
complaints had stayed consistent since 2001 (T. at p. 9).  
The veteran would experience these symptoms 2 or 3 times a 
week (T. at p. 10).  He had no warning when an episode might 
happen (T. at p. 10).  

VA joints examination in November 2004 revealed the veteran's 
assertion that his left elbow problem was aggravated during 
service, and that the residuals of his disability had gotten 
worse over the past five to ten years, with increasing pain 
and the inability to hold things in his left hand.  His elbow 
would occasionally swell and he had noticed a tremor in his 
left hand and difficulty with writing longer than several 
minutes.  Past surgery was noted to include an open reduction 
and internal fixation of an elbow fracture followed by pin 
removal.  Examination of the left elbow revealed no deformity 
but there was a 10 centimeter scar over the lateral side of 
the elbow.  There was also tenderness over the medical 
epicondyle and on flexion and extension, there was prolapse 
of the ulnar nerve.  This was the activity that caused him 
the most pain.  His right elbow hyperextended to -10 degrees, 
and flexed to 123.  The left elbow extended to 35 degrees 
short of full extension and flexed to 120 degrees.  He had 70 
degrees of supination on the left, 90 degrees on the right, 
and 90 degrees of pronation bilaterally.  Hand strength was 
58 pounds on the left, and 95 pounds on the right.  Pinch 
strength was 14 pounds on the left and 16 pounds on the 
right.  There was decreased sharp sensation from the mid 
forearm into his fingers.  Light sensation was decreased from 
the forearm to the elbow.  There was also an involuntary 
tremor to the left hand which the veteran could control 
voluntarily.  Muscle strength on the left was 3/5 at the 
shoulder and 3/5 at the elbow.  X-rays of the left elbow were 
negative but magnetic resonance imaging (MRI) revealed a 3 
centimeter abnormal area of tissue within the posteromedial 
aspect of the elbow at the level of the radial head 
representing either chronic granulation tissue, hematoma, or 
scarring.  The examiner's impression was service-connected 
injury to the left elbow with limitation of full extension, 
left hand weakness and ulnar nerve prolapse.  The examiner 
commented that repetitive motion increased his symptoms due 
to the ulnar nerve prolapse and that X-rays showed evidence 
of previous left elbow injury.


II.  Rating Criteria and Analysis

The veteran's left elbow disability is currently rated as 20 
percent disabling under Diagnostic Code 8513 for mild 
incomplete paralysis of the upper radicular group.  In this 
regard, the Board notes that the orthopedic manifestations of 
the veteran's disability are not consistent with compensable 
ratings based on limitation of motion or internal derangement 
of the elbow (38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 
(2005)).  In addition, medical evidence since 2001 reflects 
that radicular nerve damage is the primary cause of the 
veteran's limitation of motion, pain, and numbness.  
Therefore, the Board agrees that the diagnostic criteria 
relating to diseases of the peripheral nerves are currently 
the most appropriate codes to consider in rating the 
veteran's left elbow disability.  

While the Board notes that the most recent examiner related 
the veteran's nerve damage more specifically to ulnar nerve 
prolapse (and thus, indicate the possible application of 
Diagnostic Code 8516 for incomplete paralysis of the ulnar 
nerve), the Board finds that the evidence of record does not 
otherwise focus on only the ulnar nerve, and the Board will 
therefore find that the veteran continues to be a candidate 
for the more favorable ratings obtainable under Diagnostic 
Code 8513.  

Parenthetically, the Board would note that pain alone would 
not provide a basis for an increased or separate rating as 
medical evidence has linked pain to the veteran's nerve 
problem, and there is currently no compensable limitation of 
motion of the elbow.  The Board further observes that 
although the Board has also considered the muscle damage 
criteria by analogy, and specifically 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (2005), the Board does not find that 
this code is the most analogous code and certainly not a code 
that would be most favorable to the veteran, especially given 
the lack of muscle damage and the inability to combine both 
muscle and nerve rating criteria for one disability.  

Therefore, based on the above analysis, the Board will 
consider entitlement to an increased rating for the veteran's 
left elbow disability under Diagnostic Code 8513 from the 
date of his application to reopen in August 2001.  In this 
regard, the Board would first point out that while the RO has 
assigned a 20 percent rating only effective from November 18, 
2004 (based on the findings from the examination of that 
date), the Board is persuaded that as a result of January 
2002 VA examination complaints of loss of feeling and the 
tendency to drop things, and the veteran's Board testimony 
wherein he describes consistency of symptoms since 2001, the 
Board will give the veteran the benefit of the doubt, and 
conclude that he has essentially experienced the same 
symptoms since August 2001.  Thus, the Board finds that the 
veteran is entitled to at least a 20 percent rating for this 
disability back to the date of his claim to reopen of August 
8, 2001.

However, in considering whether the veteran is entitled to an 
even higher rating for this disorder, the Board is impressed 
by the fact that the veteran's disability is not entirely 
manifested by sensory loss, as demonstrated by a noticeable 
involuntary tremor, decreased grip strength, and difficulty 
with writing longer than several minutes.  Accordingly, with 
sensory involvement alone sometimes warranting a finding of 
moderate nerve impairment, the Board will again give the 
veteran the benefit of the doubt, and conclude that his 
additional symptoms of tremor and diminished grip strength 
entitle the veteran to the next higher rating of 40 percent, 
effective from the date of August 8, 2001, for moderate 
incomplete paralysis of the upper radicular group of the 
major arm.  

The Board finds that the higher ratings for severe incomplete 
or complete paralysis is clearly not warranted, since the 
veteran does apparently have the ability to control the 
tremor and he does retain hand strength on the left that is 
still more than 50 percent of his right hand strength.  

Finally, while the Board has also considered whether the 
veteran might be entitled to a separate rating for left hand 
disability, based on the current evidence of record, the left 
hand symptoms have been related to his left elbow disability, 
and in any event, the veteran has not been service connected 
for any left hand disability as secondary to his service-
connected left elbow disorder.

The Board therefore finds that the veteran is entitled to a 
40 percent, but not higher, rating for residuals of surgical 
removal of hardware from the left elbow.


ORDER

Entitlement to a 40 percent, but not higher, rating for 
residuals of surgical removal of hardware from the left elbow 
is granted, effective from August 2001.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of a fracture of the spine at T11 
and T12, the Board first notes that in its remand of 
September 2004, it specifically noted that the veteran had 
not been notified of the evidence necessary to reopen the 
claim.  In this regard, the Board notes that because the 
veteran's application to reopen was submitted prior to August 
29, 2001, it is governed by the provisions of former 
38 C.F.R. § 3.156(a) (2001), which provides that new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Consequently, the Board's September 2004 remand requested 
that the veteran be provided with a new VCAA notice letter to 
inform him of the evidence necessary to reopen his claim 
under former 38 C.F.R. § 3.156(a) (2001).

Unfortunately, while the October 2004 VCAA notice letter 
identifies this issue, it does not advise the veteran of the 
evidence necessary to reopen his claim under former 38 C.F.R. 
§ 3.156(a).  In addition, the March 2005 supplemental 
statement of the case continued the denial of the claim to 
reopen while citing the current version of 38 C.F.R. 
§ 3.156(a) (2005), which is not applicable to the instant 
claim.

Therefore, the Board finds that due process and the holding 
in the case of Stegall v. West, 11 Vet. App. 268 (1998) 
requires that the veteran be furnished with a new VCAA 
letter, in which the veteran is advised of the evidence 
necessary to reopen his claim under former 38 C.F.R. 
§ 3.156(a) (2001).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
a new and complete VCAA notice letter 
that informs him of the evidence 
necessary to reopen his claim for 
service connection for residuals of a 
fracture of the spine at T11 and T12 
under former 38 C.F.R. § 3.156(a) 
(2001).  (See also Hodge v. West, 155 
F.3d 1356, 1363 (1998)

2.  The case should again be reviewed on 
the basis of any additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


